Citation Nr: 0313537	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for arthritis of the mid-cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from June 4, 1993 to December 
8, 1995; he also had three months and three days of active 
service prior to June 4, 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action by which 
the RO confirmed and continued a 10 percent disability rating 
of the veteran's arthritis of the mid-cervical spine.  

At an October 2002 Board hearing, the veteran's 
representative indicated that the veteran wanted to pursue a 
claim of service connection for Arnold Chiari disease.  the 
Board refers the matter to the RO for appropriate 
disposition.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
(VCAA), was enacted in November 2000.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

Certain notification requirements have been set out by the 
VCAA.  Since February 2002, the Board has endeavored to 
provide the notices required by the VCAA pursuant to 
authority set forth in 38 C.F.R. § 19.9(a)(2)(ii) (2002).  67 
Fed. Reg. 3104 (Jan. 23, 2002).  However, the United States 
Court of Appeals for the Federal Circuit, in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), recently held that 38 C.F.R. § 19.9(a)(2)(ii) 
(allowing the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  As a consequence, the Board's 
efforts to provide the notice required by 38 U.S.C.A. 
§ 5103(a) (2002) were contrary to law.  In this case, 
although the veteran was notified by the Board of the 
provisions of the Veterans Claims Assistance Act of 2000 by 
letter dated in October 2002, he was not advised as to the 
evidence needed to substantiate his claim for an increased 
rating.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  Likewise, the veteran has not been 
notified of the respective obligations of VA and the veteran 
regarding obtaining necessary evidence.  Therefore, a remand 
is required.

While this matter is at the RO on remand, the RO should 
schedule a neurology examination for the veteran.  A report 
of a VA orthopedic examination conducted in April 2003 
reflects complaints of soreness, tenderness, and stiffness in 
the neck, as well as headaches.  The pain, soreness, and 
tenderness goes into the arms and hands with occasional 
numbness and tingling.  Complaints of pain and paresthesia in 
the arms and hands were also noted.  The final diagnosis was 
postoperative cervical laminectomy with arthritis at C5 and 
C6.  The examiner noted that the veteran had "excessive" 
incoordination, fatigability, pain movement, and weakness due 
to limited motion in his neck.  The task of distinguishing 
the symptoms related to Arnold Chiari from the symptoms of 
arthritis was deferred for a neurological examiner to 
address.  

In summary, the question of which symptoms are attributable 
to Arnold Chiari and which are attributable to service-
connected arthritis remains unanswered.  Additionally, the 
examiner's assessment regarding incoordination, fatigability, 
painful movement and weakness warrants clarification as to 
whether "excessive" equates to "slight," "moderate," or 
"severe" limitation of motion under Diagnostic Code 5290.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claim and what portion of that 
evidence, if any, the veteran is to 
submit and which portion VA will obtain.  
(In the case of information or evidence 
that the claimant is notified is to be 
provided by the claimant, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 
2002).)  

3.  The RO should ask the veteran to 
identify any VA and non-VA healthcare 
providers who have treated his service-
connected disability since November 1999.  
The RO should obtain any records the 
veteran identifies, which have not been 
previously associated with the claims 
file.  

4.  After completing the above 
development, and associating any newly 
obtained evidence with the claims file, 
the RO should schedule the veteran for a 
VA neurology examination.  The examiner 
should review the claims file.  
Thereafter, the examiner should conduct 
an examination to assess the severity of 
mid-cervical spine arthritis.  The 
examiner should report the symptoms 
identified and note which symptoms are 
attributable to Arnold Chiari disease and 
which are attributable to the service-
connected arthritis.  If this is not 
possible, the examiner is asked to state 
that.  

5.  After the neurology examination 
report has been produced, the VA examiner 
who conducted the orthopedic examination 
in April 2003 should be asked to review 
the neurology examination report.  The 
examiner should explain in a supplemental 
report any inconsistencies between that 
earlier orthopedic examination report and 
the neurology report provided as part of 
the development requested by this remand.  
The examiner is also asked to state 
whether the "excessive" incoordination, 
fatigability, painful movement and 
weakness experienced by the veteran is 
attributable to service-connected 
arthritis, and to the degree that such 
problems are indeed attributable to the 
cervical arthritis, the examiner should 
equate these problems to "slight," 
"moderate," or "severe" limitation of 
motion of the cervical spine.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record including the newly associated 
evidence.  If any additional development 
is warranted in light of any newly 
received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a SSOC and allow them the 
opportunity to respond.

After giving the veteran opportunity to respond to the SSOC, 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

